DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 has been amended. Claims 1-6 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-6 are further rejected due to their dependency to claim 1.
Claim 1 recites “a processor configured to: control the pressurizing/depressurizing section to initiate the air feeding while performing the air discharging to make a pressure inside a flow path including the air way and the tube constant and thereby cause the internal pressure to transition from a pressure transient state to a pressure steady state” in lines 10-14. It is unclear how the pressure inside the flow path can be constant if the internal pressure is transitioning from a pressure transient state to a pressure steady state. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hersh et al. ‘943 (US Pub No. 2004/0171943 – previously cited) in view of Yokoyama et al. ‘613 (US Pub No. 2011/0118613 – previously cited).
Regarding claim 1, Hersh et al. ‘943 teaches a blood pressure measuring apparatus configured to measure blood pressure of a subject (Fig. 1) by use of a cuff (Fig. 1 cuff 101 and [0021]-[0022]); the blood pressure measuring apparatus comprising:
a connector (Fig. 1 branch connection 115) to which a tube communicating with the cuff is connected (Fig. 1 duct 112 and [0022]);
an airway communicating with the connect (Fig. 1 duct 114 and [0022]);
a pressurizing/depressurizing section comprising a pump (Fig. 1 source of pressurized air 109, inflate valve 111 and [0022]) configured to perform air feeding to the cuff by the way of the air way to thereby increase an internal pressure of the cuff and a valve (Fig. 1 deflate valve 102) configured to communicate with ambient air to perform air discharging by the way of the air way to thereby decrease the internal pressure of the cuff ([0021]-[0022]);
a processor (Fig. 1 microprocessor 107) configured to:
control the pressurizing/depressurizing section to cause the internal pressure to transition from a pressure transient state (Fig. 6 upward curvature of line 248 and line 266 and [0037]) to a pressure steady state (Fig. 6 steps 250, 258 and [0037]);
determine whether internal pressure has transited to the pressure steady state by way of the pressure transient state ([0022], [0037]; Pressure steady state is when after desired pressure is reached and pressure transient state is before desired pressure is reached); and
control the pressurizing/depressurizing section to suppress or stop the air discharging, in accordance with determination that the internal pressure has transited to the pressure steady state by way of the pressure transient state (Fig. 6 shows steps 250, 258, 260, 262, 264, where the pressure does not increase or decrease. One of ordinary skill in the art would understand that the deflate valve 102 and inflate valve 111 are not opened so the pressure does not change.).
Hersh et al. ‘943 teaches all of the elements of the current invention as mentioned above except for the processor configured to: control the pressurizing/depressurizing section to initiate the air feeding while performing the air discharging to  make a pressure inside a flow path including the air way and the tube constant and thereby cause the internal pressure to transition from a pressure transient state to a pressure steady state; and control the pressurizing/depressurizing section to suppress or stop the air discharging while continuing the air feeding, in accordance with determination of whether the internal pressure has transited to the pressure steady state by the way of the pressure transient state.
Yokoyama et al. ‘613 teaches depressurizing and pressurizing a pump and an air discharge unit that could be simultaneously controlled to increase or decrease the pressure of a cuff ([0050], [0072]). When the pressurizing pump 16 and the air discharger unit 18 are simultaneously controlled, the pressure in the pressure transmission channel 22 would be controlled.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified controlling the pressurizing/depressurizing section of Hersh et al. ‘943 to include initiating the air feeding while performing the air discharging to control a pressure inside a flow path including the air way and the tube constant and thereby cause the internal pressure to transition from a pressure transient state to a pressure steady state and suppressing or stopping the air discharging while continuing the air feeding, in accordance with determination of whether the internal pressure has transited to the pressure steady state by the way of the pressure transient state as 
Regarding making a pressure inside a flow path including the air way and the tub constant, it would have been obvious, through routine experimentation, to determine the optimum pressure inside the flow path including the air way and the tube in order for the pressure to be constant (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Regarding claim 2, Hersh et al. ‘943 teaches a timer configured to measure a time period since a start of the air feeding, wherein the processor is further configured to determine whether the internal pressure has transited to the pressure steady state by way of the pressure transient state in accordance with the time period measured by the timer (Fig. 4a step 164; After a certain time period (step 160 and [0025]) a determination is made whether a pump up is necessary. This determination would be made, based on the data from pressure transducer 104, by the microprocessor 107 which is being interpreted as the determination section, which must inherently include a timer in order to make the determination after a period of time.).
Regarding claim 3, Hersh et al. ‘943 teaches a detector configured to detect the internal pressure, wherein the processor is further configured to determine whether the internal pressure has transited to the pressure steady state by way of the pressure transient state in accordance with the internal pressure detected by the detector (Fig. 1 pressure transducer 104 and [0022]).
Regarding claim 4, Hersh et al. ‘943 teaches wherein the processor is further configured to: determine whether the internal pressure detected by the detector has transited to the pressure steady state within a predetermined time period since start of a first pressure transient state (Fig. 4a step 164; After a certain period of time (step 160 and [0025]) a determination is made whether a pump is 
Regarding claim 6, Hersh et al. ‘943 teaches wherein the pressure transient state is a state in which the internal pressure of the cuff changes with time (Fig. 6 line 248, 266), and the pressure steady state is a state in which the internal pressure of the cuff does not substantially change with time (Fig. 6 step 250, 258, 260, 262, 264).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hersh et al. ‘943 in view of Yokoyama et al. ‘613 further in view of Skelton ‘254 (US Patent No. 6,171,254 – previously cited).
Regarding claim 5, Hersh et al. ‘943 in view of Yokoyama et al. ‘613 teaches all of the elements of the current invention as mentioned above except for wherein the internal pressure of the cuff in the pressure steady state is less than 30 mmHg.
Skelton ‘254 teaches a blood pressure monitoring cuff (Abstract) wherein an internal pressure of a cuff in a pressure steady state is less than 30 mmHg (Column 9 Lines 14-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure steady state of Hersh et al. ‘943 in view of Yokoyama et al. ‘613 to include being less than 30 mmHg as Skelton ‘254 teaches that using a pressure below 10 mmHg allows for a determination to be made for what the corresponding pressure threshold is (Column 9 Lines 14-22).


Response to Arguments
Applicant argues that neither Hersh et al. ‘943 nor Yokoyama et al. ‘613 teaches controlling pressure “inside a flow path including the air way and the tube.” Examiner respectfully disagrees, as Yokoyama et al. ‘613 teaches depressurizing and pressurizing a pump and an air discharge unit that could be simultaneously controlled to increase or decrease the pressure of a cuff ([0050], [0072]). With reference to Fig. 1 of Yokoyama et al. ‘613, when the pressurizing pump 16 and the air discharger unit 18 are simultaneously controlled, the pressure in the pressure transmission channel 22 would be controlled. Furthermore, to make the pressure inside the flow path constant, it would be obvious, through routine experimentation, to find the optimum pressure of the flow path. As such, Applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791